Citation Nr: 1533174	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-18 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for migraine headaches.

2. Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2014, the Board remanded the appeal for further development. It now returns to the Board for appellate review.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference. A transcript of the hearing is associated with the claims file.  
 
The issue of entitlement to service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine headaches are manifested by prostrating headaches two to three times per month with nausea and sensitivity to light and sound.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in June 2014 for the purpose of scheduling a VA examination to assess the severity of the Veteran's migraine headaches.  The examination was completed in July 2014. Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the June 2014 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with a VCAA notification letter in January 2013 that advised him that he must demonstrate that his service-connected disability had increased in severity  and of the requirements to substantiate effective dates and disability ratings in general. Therefore, the Board determines that the Veteran was provided all necessary notice prior to the initial AOJ adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the April 2014 Board hearing, the VLJ identified the issues to be discussed and with the assistance of the Veteran's representative asked questions to ascertain the current symptomatology of the Veteran's migraine headache disability, as well as to determine if there were outstanding treatment notes or if another VA examination was necessary. The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The Veteran's VA and private treatment records and the reports of January 2013 and July 2014 VA examinations were reviewed by both the AOJ and the Board. 

At his April 2014 Board hearing, the Veteran indicated that he receives private headache treatment from Dr. Au. In a July 2014 letter, the Veteran was asked to authorize release of these records or to submit them himself. No response was received. The law provides that, while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim. As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996). Thus, the Board determines that the VA has fulfilled its duty to assist the Veteran in obtaining outstanding treatment records. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports, the examiners provided an assessment of the Veteran's symptoms and diagnosis that was a sufficient basis for determining the appropriate disability rating. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.
The Veteran's headaches have been rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100. He contends that his symptomatology warrants a higher rating throughout the appeal period. 

Diagnostic Code 8100 pertains to migraine headaches. Under this provision, a 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months. A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 

At the January 2013 VA examination, the Veteran reported having migraine headaches two to three times per month that were manifested  by pain and sensitivity to light and accompanied by nausea, but not vomiting. His report as to the duration of the headaches was from two to three days to two weeks. He indicated that the headache prevented him from carrying on his usual activities as he needed to be in a dark room. The examiner, therefore, described the headaches as prostrating. The examiner stated that the headaches had remained essentially unchanged in the past decade with a recent increase in headaches due to medication.   

The July 2014 VA examiner documented headaches that last for several hours, but that are not prostrating and have not required hospitalization. Symptoms include pulsating or throbbing head pain, nausea, and sensitivity to light and sound. The Veteran reported that the head pain would last for several hours, but less than a day.  The examiner indicated that the headaches were not prostrating.  

In light of the above facts, the Board determines that a rating in excess of 30 percent is not warranted at any time during the appeal period. The January 2013 VA examiner indicated that the headaches occur two to three times per month. While the January 2013 VA examiner stated that the Veteran experiences prostrating headaches, the July 2014 VA examiner stated that he does not. In addition, the January 2013 VA examiner indicated that the Veteran's self-reported history regarding his migraine headaches was confusing and inconsistent with respect to the duration of the headaches. In terms of duration, the Veteran indicated that they lasted from two to three days to two to three weeks in January 2013, but in July 2014, he reported that they lasted less than one day. The January 2013 VA examiner documented that the Veteran's headaches had gotten worse when he took prescribed medication. A January 2013 VA treatment note reports that the Veteran noted the onset of headaches at the time he changed blood pressure medications and also with the use of nitroglycerin. The Veteran was prescribed headache medication at that time, and subsequent VA treatment notes do not reflect complaints or treatment for headaches. 

In light of these facts, the Board determines that the severity of the Veteran's headaches when they occurred, as documented in January 2013 represented a temporary change in severity of his symptoms. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of an increase in severity unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). The 30 percent rating contemplates headaches occurring two to three times per month with nausea and sensitivity to light and sound, which best describes the overall severity of the Veteran's symptomatology. A rating in excess of 30 percent requires consistently greater frequency of headaches resulting in economic inadaptability; such manifestations are not established by the competent evidence.   

The Veteran asserts that his migraine headaches are more severe, and lay statements may serve to support a claim by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Veteran is competent to speak to symptoms of his disability, such as pain; however, the clinical findings in this case do not support the Veteran's claims of increased disability beyond that compensated.

The Board has also considered the doctrine of reasonable doubt. However, as reflected by the above discussion, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's migraine headaches, and the doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2014). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's migraine headache disability manifests in headaches two to three times per month with nausea and sensitivity to light and sound. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. See 38 C.F.R. § 4.124a, Diagnostic Code 8100. The schedular criteria contemplates symptoms such as the frequency of attacks their impairment of function. There is nothing exceptional or unusual about the Veteran's right foot disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.Therefore, an extra-schedular rating for migraine headaches is denied.

Further, the Board notes that under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). In this case, the Veteran has not claimed entitlement to TDIU, and the record does not suggest that the Veteran is unemployable due to service-connected disability. Therefore, the Board finds that further consideration of a TDIU rating is not warranted.


ORDER

 Entitlement to a rating in excess of 30 percent for migraine headaches is denied.



REMAND

Regrettably, the Board finds that another remand of the claim of entitlement to service connection for a cardiac disability is necessary. The issue was remanded in June 2014 so that a VA opinion as to the etiology of the Veteran's coronary artery disease could be obtained. A VA examination was performed in July 2014 and the opinion provided in September 2014 was that the Veteran's heart disease was due to his herbicide exposure while serving in Vietnam. However, the record does not establish that the Veteran served in Vietnam or was otherwise exposed to herbicides. Consequently, the examiner was asked for another opinion.  In the amended opinion received in February 2015, the examiner stated that since the Veteran was not exposed to herbicides, his ischemic heart disease was not related to service. However, the examiner did not consider whether the disability was related to service on a direct basis, to include consideration to the Veteran's heart murmur as documented in service treatment records. Therefore, the July 2014 VA examiner's opinions are inadequate, and the Board remands the issue so that another opinion can be obtained.  Barr, 21 Vet. App. at 312 (2007).  
 
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the July 2014 VA examiner or to an equally qualified examiner if he is unavailable, for another opinion as to the etiology of the Veteran's coronary artery disease.  Upon review of the file, the examiner is asked to respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease began in service, was caused by service, or is otherwise related to his military service?  

In the opinion, the examiner must consider whether the Veteran's current heart disability is etiologically related to the in-service heart murmur.  
A complete rationale must be provided for any opinion offered.

If it is determined that opinion cannot be formed without another clinical examination, such examination should be scheduled.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


